Citation Nr: 1019976	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  04-43 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an initial compensable evaluation for 
residuals of shrapnel wounds to the left thigh.

3.  Entitlement to an initial compensable evaluation for 
residuals of shrapnel wounds over the left eye.

4.  Entitlement to an increased rating for Type II diabetes 
mellitus, evaluated at 10 percent from November 13, 2001, to 
March 28, 2004, and at 20 percent from March 29, 2004, 
forward.

5.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of shrapnel wounds to the right thigh, 
muscle group XIV. 

6.  Entitlement to an initial compensable evaluation for 
residuals of shrapnel wounds to the right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1959 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 2003 and January 2004 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran provided testimony at a January 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The competent and probative evidence is in approximate 
balance as to whether the Veteran's current degenerative disc 
disease of the lumbar spine is related to active service.

2.  During the rating period on appeal, examination of the 
left thigh revealed 2 scars; specifically, a mid-anterior 
scar measuring 1.25 cm by 1 cm, and a scar on the upper 
lateral aspect of the left thigh measuring 5 cm by 1 cm.  
Both scars were smooth and non-tender, and there was no 
underlying tissue loss.  

3.  The Veteran's residual shrapnel wounds over the left eye 
have been characterized by a scar on the left medial orbit, 
just inferior to the eyebrow (nasally), measuring 3 mm by 6 
mm, with no tenderness on palpation, adherence to the 
underlying tissue, limitation of motion or loss of function, 
underlying soft tissue damage, skin ulceration or breakdown 
over the scar, or elevation of the scar.  The scar was 
depressed 1 mm and slightly hypopigmented, but there was no 
asymmetry or distortion, the texture of the scarred area was 
normal, and there was no induration or inflexibility.  
Moreover, there was a residual foreign body in the left 
forehead.  

4.  During the January 2010 hearing before the Board, prior 
to the promulgation of a decision in the appeal, the Veteran 
indicated that he wished to withdraw his claims of 
entitlement to increased ratings for Type II diabetes 
mellitus and residuals of shrapnel wounds to the right thigh 
and right arm.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
degenerative disc disease of the lumbar spine is related to 
active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  The schedular criteria for a compensable evaluation for 
residuals of shrapnel wounds to the left thigh have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.118, DC 
7805 (2009).

3.  The criteria for a 10 percent evaluation for residuals of 
shrapnel wounds to the left eye have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1, 4.2, 4.7, 4.10, 4.118, DC 7800 (2009).

4.  The criteria for withdrawal of an appeal by the Veteran 
(or his authorized representative) have been met with regard 
to the issue of entitlement to an increased rating for Type 
II diabetes mellitus, and residuals of shrapnel wounds to the 
right thigh, muscle group XIV, and the right arm.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice and, as discussed below, the Board has found none.

First, we note that the Veteran's shrapnel wound residual 
claims arise from his disagreement with the initial 
evaluation following the initial grant of service connection.  
The Court of Appeals for Veterans Claims, quoting from the 
legislative history of the VCAA, has held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated - it has been proven, thereby rendering notice 
under 38 U.S.C.A. § 5103(a) no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, supra, at 491 (2006).  See 
also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no 
further notice, beyond that afforded in the context of the 
Veteran's initial claim for service connection, is needed 
under the VCAA with regard to his increased rating claims.

In any event, in a claim for increase, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009).

With regard to his lumbar spine claim, in December 2002 VA 
sent the Veteran a letter informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A January 2008 letter described how VA 
determines disability ratings and effective dates, and 
provided the rating schedule for scars.

The Board acknowledges that the content of the December 2002 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior to the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the January 2004 rating decision, October 2004 SOC, 
and November 2008 and June 2009 SSOCs explained the basis for 
the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence. 

In addition, the Veteran has demonstrated through his 
testimony at the Board hearing and submission of statements 
and additional evidence that he was aware of the type of 
evidence required to substantiate his claim.  Finally, the 
claim was readjudicated in the November 2008 and June 2009 
SSOCs after proper notice was sent.  Moreover, the benefit 
being sought is not being granted in this case, so the Board 
will not reach the issue of disability rating or effective 
date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier. 

With regard to the duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Sepulveda VA Medical Center (VAMC), and private treatment 
records.  In addition, the Veteran was afforded VA 
examinations in September 2004, April 2008, and November 2008 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

B.  Facts and Analysis

The Veteran contends that his current low back disorder is 
related to active service.  Specifically, he testified at the 
January 2010 Board hearing that he injured his back while 
riding in a Jeep in 1961.  The Jeep hit a bump and took a 
dip, and he was thrown up and hit his back against the spare 
tire. 

The Veteran's September 1959 enlistment examination report is 
negative for any history of back injuries or pain.  His STRs 
confirm that in November 1960, he was riding in a Jeep when 
his back bumped into the spare tire during a jolt.  Since 
then, he had considerable low back pain with motion and a 
constant dull ache at rest.  He had 2 days of bed rest during 
the weekend but was not improved, and was admitted to the 
clinic on November 8, 1960.  His pain was not radiating, and 
there was marked tenderness over the lumbosacral joint and 
moderate muscle spasm of the lower lumbar paravertebral 
muscles.  Straight leg raising was limited to 60 degrees on 
the right and 80 degrees on the left.  The medical corpsman 
assessed an acute lumbosacral strain and put the Veteran on 
completed bed rest, prescribing medication and diathermy 
treatments.  Over the course of the Veteran's stay at the 
clinic, he gradually improved.  On November 16, 1960, the 
date the Veteran was discharged from the clinic, straight leg 
raising test was negative bilaterally and he was essentially 
asymptomatic.  He was discharged to duty.  

One week after his discharge, the Veteran continued to 
complain of dull pain in his lower back region.  There was no 
limitation of back motion on physical examination, however.  
He was given pain medication and discharged to duty.  

In July 1967, the Veteran reported 3 weeks of low back pain.  
He was given heat therapy, an analgesic balm, and pain 
medication.  He was also referred to the orthopedic clinic, 
where he was seen later that month.  He told the orthopedist 
that he had experienced recurrent back pain since 1961 or 
1962, and provided a history of the Jeep accident as the 
precipitating event.  Since that time, he stated, he had 
episodic back pain associated with heavy lifting, excessive 
walking and running.  The episodes usually lasted a week and 
responded to limited activity.  The pain started in his right 
hip and moved to his low back.  On physical examination, he 
had no scoliosis or paravertebral muscle spasms.  He was 
tender over the right sacroiliac joint, but had full range of 
motion of the lumbar spine.  Straight leg raising was 
negative to 90 degrees.  X-rays of the lumbar spine were 
essentially normal, and sacroiliac joints were clear.  The 
doctor assessed possible early arthritis in the sacroiliac 
region and gave the Veteran an injection for pain.  Further, 
the doctor did not think a back brace was indicated and 
prescribed medication.  

In March 1968, following a period of combat service in 
Vietnam, the Veteran reported back pain again.  It was noted 
that he had last seen an orthopedist in July 1967 and was 
thought to have early arthritis.  The doctor ordered a sed 
rate test, which was within normal limits, and prescribed 
medication.  

The Veteran saw an orthopedist in December 1968.  He 
complained of pain, localized to the T9 level laterally and 
anteriorly on the right side, unrelated to activity or 
position.  He was also tender about the ribs and intercostal 
space.  The doctor concluded that the Veteran's pain was not 
referred pain from the sacroiliac joint, and moreover, the 
nature of the pain was not characteristic of musculoskeletal 
pain, but seemed more neuritic in nature.  The doctor was 
unable to make a definitive diagnosis.  

There is no other documentation indicating the Veteran sought 
further treatment for his back pain.  Indeed, the October 
1969 separation examination report is negative for any report 
or history of back pain.    

Following separation from service, the Veteran testified that 
he sought treatment for his low back in 1972 and again in 
1985.  In 1972, he sought treatment after he was helping his 
box adjust a conveyor when he felt something slip in his 
back.  He received therapy at the time.  Then, in 1982, a 
ladder fell out from underneath him.  His doctor recommended 
surgery, but he declined.  The Veteran testified that 
treatment records from those visits were not available.

The first documentation of low back problems following 
separation from service is a May 1988 lumbar spine CT scan 
report.  The scan, ordered by Dr. D.N., a private physician, 
showed a small Schmorl's node involving the superior 
articular surface of L3, slight anterior osteophyte formation 
of L4, mild anterior osteophyte formation of L5 and S1, a 
diffuse disc bulge at L4-L5, mild neural foraminal stenosis 
bilaterally at L5-S1 with narrowed disc space and a disc 
bulge, narrowed facetal joints bilaterally at L5-S1, and a 
suspicious postero-central disc herniation at L3-L4.  
Continued conservative care was recommended.  

There is no documentation of further treatment until February 
2004.  An X-ray of the lumbar spine taken that month at the 
Sepulveda VAMC showed minimal degenerative changes, 
particularly at L5-S1.  A June 2004 note from the VAMC 
indicates that the Veteran's chronic low back pain was acting 
up, and that for the past 2 weeks he had spasms in the right 
lower back.  His pain was alleviated with Flexeril, but the 
Vicodin he had been prescribed was causing nausea.  The 
doctor discontinued the Vicodin and prescribed Motrin.  

In March 2005, a diagnosis of degenerative disc disease was 
noted in the VAMC treatment notes.  A September 2005 note 
indicates the Veteran continued to manage his pain with 
Ibuprofen as well as heat and stretching.  The Veteran stated 
he felt his symptoms were improving at the time, but was to 
have a chiropractic referral if his symptoms worsened.  A 
separate note dated in September indicates the Veteran 
reported chronic low back pain for 40 years since the 
accident in the 1960s.

In April 2006, the Veteran began a course of physical therapy 
after having spasms in his low back.  The therapy continued 
several months.  In May 2006, X-rays revealed mild 
osteoarthritis of the lumbosacral spine, with multilevel 
degenerative disc disease in the lower lumbar levels, worst 
at L4-L5.  The doctor noted in August 2006, however, that the 
Veteran's back was not bothering him and he was not in need 
of surgery.  

In April 2008, the Veteran was afforded a VA examination.  It 
was noted that the Veteran had moderately severe degenerative 
disc changes at L5-S1 that were unchanged in 4 years, but the 
Veteran reported a decrease in his range of motion.  The 
Veteran reported stiffness and spasms in his back with 
moderate flare-ups that lasted 1 or 2 weeks every 8 years.  
There was tenderness of the thoracic sacrospinals, but not 
spasm, guarding or pain with motion.  There was loss of range 
of motion in anterior flexion, extension and bilateral 
rotation.  There was no pain, fatigue, incoordination or lack 
of endurance.  Moreover, the examiner stated that although 
range of motion was reduced, it represented "normal" motion 
for the Veteran due to other factors not related to his back 
pain.  The examiner reviewed the May 2006 X-rays of the 
lumbar spine.  Based on imaging, history, and physical 
examination, the Veteran's functional capacity was affected.  
Further, the examiner stated it would not be unusual to see 
this level of lumbar disease in a person of the Veteran's age 
and previous activity/occupation (handyman).  This made it 
difficult to make a direct and definitive association between 
the Veteran's military injury and his current back condition.  
Thus, the examiner opined it was as likely as not that the 
military injury caused or predisposed the Veteran to his 
current lumbar spine condition.  

The examiner issued an addendum opinion in November 2008 in 
response to VA's request for complete range of motion 
findings and discussion of factors enunciated in DeLuca v. 
Brown, 8 Vet. App. 202, 206- 07 (1995).  The examiner's 
opinion did not change.

The claims file also includes 2 letters from the Veteran's 
wife and mother-in-law dated in November 2004.  The Veteran's 
wife said she met him in October 1961 and married him in 
January 1963, and that he had back problems for as long as 
she could remember.  Moreover, he was hospitalized in 
November or December 1972 for his back problem and had 
periodic flare-ups off and on since that time.  The Veteran's 
mother-in-law also met the Veteran in October 1961, and said 
he was hospitalized for his back in 1972 and had back 
problems since then.  

Based on the foregoing, the Board finds that the evidence is 
in relative equipoise with regard to whether the Veteran's 
current back condition is related to his back injury in 
active service.  Giving the benefit of the doubt doctrine to 
the Veteran, the Board thus finds that service connection for 
his low back disorder is warranted.  

Continuity of the disorder has been established by the 
evidence.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current back pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board also finds his 
statements to be credible.  The STRs document the 1960 back 
injury and subsequent treatment for back problems during 
service.  Although the Veteran's separation examination 
report did not contain any documentation of back problems, 
and although there are no medical records from the Veteran's 
treatment in 1972 and 1985, the statements of his wife and 
mother-in-law corroborate the Veteran's statement regarding 
his history of treatment and ongoing back pain.  Moreover, a 
1988 CT scan indicates that treatment for his low back was 
ongoing.  Finally, the April 2008 VA examiner stated that it 
was as likely as not that the Veteran's military accident 
caused or predisposed the Veteran to his current back 
problems.  

Thus, considering the statements of the Veteran and his 
family, as well as the competent medical evidence, the Board 
will resolve all reasonable doubt in the Veteran's favor and 
grant the claim. 

III.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Veteran was evaluated under Diagnostic Codes (DCs) 7800 
and 7805, found in 38 C.F.R. § 4.118.  DC 7800 addresses 
disfigurement of the head, face, or neck.  DC 7805 addresses 
scars that are to be rated based on limitation of function of 
the affected part.

The Board notes that during the pendency of this appeal, VA 
amended the rating criteria for the evaluation of scars, 
which became effective on October 23, 2008.  However, it was 
specifically noted that this amendment shall apply to all 
applications for benefits received by VA on or after October 
23, 2008.  A veteran whom VA rated before such date under 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may 
request review under these clarified criteria, irrespective 
of whether his or her disability has worsened since the last 
review.  The effective date of any award, or any increase in 
disability compensation, based on this amendment will not be 
earlier than the effective date of this rule, but will 
otherwise be assigned under the current regulations regarding 
effective dates.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  
Thus, the Board will consider both the former and current 
regulations in this case.  

B.  Facts and Analysis

1.  Left Thigh

The Veteran was granted service connection for residuals of a 
shrapnel wound to the left thigh in the May 2003 rating 
decision that is the subject of this appeal.  A 
noncompensable, or 0 percent, evaluation was assigned, 
effective from November 13, 2002, the date the Veteran's 
claim for service connection was received.  He contends he is 
entitled to a compensable rating.

The Board will begin by reviewing the medical evidence 
relevant to the period on appeal.  An X-ray of the left leg 
taken at the VAMC in February 2004 revealed no definite 
shrapnel fragments.

The Veteran was afforded a VA examination in September 2004.  
He stated that, in 1966, shrapnel from a booby trap struck 
his lower extremities and his left eye.  He complained that 
his legs were becoming weaker, and he had difficulty climbing 
ladders.  There was an anterior pale scar, measuring 1.3 
centimeters (cm) by .3 cm, on the left thigh, as well as a 
depressed and pale scar measuring 4.2 cm by .7 cm on the 
upper left thigh.  There were no burn scars, and the scars 
observed were otherwise not significant.  

In February 2005, the Veteran reported pain and cramps in 
both legs relieved by rest, attributing the pain to the 
shrapnel wounds.  He said he walked about a mile per day but 
had to stop several times because of the pain in his legs.  

The Veteran was afforded another VA examination in April 
2008.  The examiner noted a mid-anterior scar measuring 1.25 
cm by 1 cm that was smooth with no loss of underlying tissue, 
and had no pain.  Additionally, there was a scar on the upper 
lateral aspect of the left thigh measuring 5 cm by 1 cm that 
was smooth, non-tender, and with no underlying tissue loss.  
The examiner specifically noted no functional loss resulting 
from the left thigh scars.  

At the January 2010 Board hearing, the Veteran showed the 
undersigned the scars on his left thigh.  The Veteran 
testified that sometimes he felt a burning sensation in the 
area of the scar, which was relieved with Advil.  The burning 
occurred approximately once a year, sometimes more 
frequently, depending on his level of activity.  He stated 
the burning sensation limited his ability to go up and down 
ladders, and to kneel down.  He also testified that the scars 
caused disfigurement such that when he went out in public, 
some children would ask him about it.  

The claims file also contains pictures of the scars on the 
left thigh.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for residuals of shrapnel wounds to the left 
thigh.  

As noted above, the Veteran has been rated under DC 7805, 
which addresses scars that are to be rated on limitation of 
function of the affected part.  However, the April 2008 VA 
examiner specifically stated that there was no functional 
limitation that resulted from the left thigh scars.  Although 
the Veteran's statements regarding his limitation of function 
are competent, the Board finds the VA examiner's opinion to 
be more probative.  There was no loss of muscle or underlying 
tissue on examination, and although the scar may cause an 
occasional burning sensation, there is no competent medical 
evidence supporting the Veteran's statements that the scar 
causes his limited ability to climb and kneel.  Therefore, 
the Board finds that none of the codes dealing with 
limitation of function of the thigh applies to this case.  
There is no limitation of extension or flexion or impairment 
of the thigh; thus, DCs 5251 to 5253 do not apply.  Moreover, 
there is no muscle or underlying tissue involvement; thus, 
DCs 5313 to 5318 do not apply.   

The Board has also considered whether any other diagnostic 
codes would allow for a compensable evaluation for the 
residuals of the shrapnel wounds to the Veteran's left thigh.  
DC 7801 addresses scars, other than to the head, face or 
neck, that are deep or that cause limited motion.  However, 
again, the medical evidence does not show limitation of 
motion due to the scar, nor is the scar of the size required 
for a compensable evaluation under DC 7801.  Next, DC 7802 
addresses scars that are superficial and that do not cause 
limited motion.  However, again, the Veteran's left thigh 
scars are not of a great enough size to warrant a compensable 
evaluation under this diagnostic code.  There is no showing 
that the Veteran's scars are unstable or painful on 
examination, so DCs 7803 and 7804 do not apply.  There are no 
other relevant diagnostic codes.  

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected left thigh scars 
warrant an increased rating on an extra-schedular basis.  The 
governing criteria for the award of an extra-schedular rating 
call for a finding that the case presents such an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, there is no indication that the Veteran's left thigh 
scars have interfered significantly with his employment.  
Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.


2.  Left Eye

The Veteran was granted service connection for residuals of a 
shrapnel wound to the left eye in the May 2003 rating 
decision that is the subject of this appeal.  A 
noncompensable, or 0 percent, evaluation was assigned, 
effective from November 13, 2002, the date on which his claim 
for service connection was received.  The Veteran contends he 
is entitled to a compensable rating.

The Board will begin by reviewing the medical evidence 
relevant to the period on appeal.  The Veteran was afforded a 
VA examination in September 2004.  On examination, there was 
a small, nearly invisible scar in the left orbit, near the 
inner canthus, near the upper portion of the nose.  It 
measured .3 cm by .2 cm and was not significant.  

In August 2006, the Veteran underwent a comprehensive 
diabetic eye examination at the VAMC.  He stated his vision 
was good and he had no other visual complaints, and his 
visual acuity was good on examination.  

In May 2007, a CT scan was taken of the sinuses, and a small 
metallic foreign body was incidentally noted in the soft 
tissues of the left forehead.  

During an April 2008 VA examination to evaluate the Veteran's 
diabetes mellitus, the examiner noted that there was no 
visual impairment.  Other VAMC treatment notes indicate the 
Veteran has had recurrent problems with blepharitis of the 
eye as well as other eye problems that do not relate to the 
residual shrapnel wound.  

In November 2008, the Veteran was afforded a VA examination 
with regard to his eye.  The examiner noted a scar on the 
left medial orbit, just inferior to the eyebrow (nasally), 
measuring 3 millimeters (mm) by 6 mm.  There was no 
tenderness on palpation, adherence to the underlying tissue, 
limitation of motion or loss of function, underlying soft 
tissue damage, skin ulceration or breakdown over the scar, or 
elevation of the scar.  The scar was depressed about 1 mm, 
but there was no asymmetry or distortion of the head, face or 
neck.  The scar was slightly hypopigmented, but the texture 
of the scarred area was normal and there was no induration or 
inflexibility.  

At the January 2010 Board hearing, the Veteran testified that 
the shrapnel wound to his eye did not affect his ability to 
see out of the left eye.  Moreover, there was no further 
treatment recommended for the eye.  

Based on the foregoing, the Board finds that the evidence 
supports a 10 percent evaluation for residuals of shrapnel 
wounds to the left eye.  

As noted above, the Veteran was evaluated under DC 7800, 
which addresses disfigurement of the head, face, or neck.  A 
10 percent evaluation is assigned when there is one 
characteristic of disfigurement.  The 8 characteristics of 
disfigurement, for purposes of evaluation under § 4.118, are: 
a scar 5 or more inches in length; a scar at least one-
quarter inch wide at the widest part; when the surface 
contour of the scar is elevated or depressed on palpation; 
when the scar is adherent to the underlying tissue; when the 
skin is hypo- or hyper-pigmented in an area exceeding six 
square inches; when the underlying soft tissue is missing in 
an area exceeding six square inches; and when the skin is 
indurated and inflexible in an area exceeding six square 
inches.    

The November 2008 VA examiner noted that the left eye scar 
was depressed 1 mm.  Thus, the Veteran has one characteristic 
of disfigurement, as required for a 10 percent evaluation 
under DC 7800.  The Board notes, however, that the 
preponderance of the evidence is against an evaluation higher 
than 10 percent under DC 7800, as there is no evidence of any 
other characteristics of disfigurement, nor is there visible 
or palpable tissue loss or gross distortion or asymmetry of 
one feature or paired features.  

The Board has also considered whether any alternative 
diagnostic codes would allow for an evaluation higher than 10 
percent.  However, there is no showing that the scar is 
unstable or that it is painful on examination, so DCs 7803 
and 7804 do not apply.  Further, there is no evidence of 
visual impairment resulting from the scar, and indeed, the 
Veteran denies any visual impairment; thus, DC 7805 does not 
apply.  There are no other relevant diagnostic codes.  

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected residuals of a 
shrapnel wound to the left eye warrants an increased rating 
on an extra-schedular basis, discussed above.  However, 
frequent hospitalization has not been shown.  Further, there 
is no evidence that the left eye scar has impacted the 
Veteran's employment.  As noted above, the Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun, 22 Vet. App. at 115 
(2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

3.  Diabetes Mellitus, Right Thigh, and Right Arm

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn his appeal 
on the issues of entitlement to an increased rating for 
diabetes mellitus and residuals of shrapnel wounds to the 
right thigh and right arm, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of these issues and they 
are dismissed.




ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.

Entitlement to an initial compensable evaluation for 
residuals of shrapnel wounds to the left thigh is denied.  

A 10 percent evaluation is granted for residuals of shrapnel 
wounds over the left eye, subject to governing criteria 
applicable to the payment of monetary benefits.

The claims of entitlement to an increased rating for Type II 
diabetes mellitus, residuals of shrapnel wounds to the right 
thigh, muscle group XIV, and residuals of shrapnel wounds to 
the right arm are dismissed.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


